DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukatani (WO 2015/080265)
Regarding claim 1, a method of manufacturing a metal nozzle plate (20), in which is formed a nozzle (21) for discharging a liquid and that is to be bonded with adhesive to a head chip (10) provided with an actuator for discharging the liquid (Paragraphs 0030-0040)
Forming the nozzle in a metal plate like member (Paragraph 0085; Figures 1-4)
Forming a groove (30) in the metal plate like member (Figures 1-3; Paragraphs 0029-0031)

Regarding claim 2, wherein in the forming of the nozzle (21), one or a plurality of nozzle row in which a plurality of the nozzle are lined up in a straight line in a certain direction and at a certain interval is formed; and in the forming of the groove, the groove is formed parallel to the certain direction (Figures 1-2)
Regarding claim 3, wherein in forming of the groove, the groove is formed by a plurality of small grooves (multiple grooves are shown) lined up on the same straight line parallel to the certain direction, and an interval of a gap region between adjacent small grooves is smaller than an interval of a gap region between adjacent nozzles (Figures 1-2, 5; Paragraphs 0029-0031) 
Regarding claim 4, wherein in the forming of the groove, each of the small grooves is formed in relation to the certain direction such that the gap region between adjacent small grooves does not overlap any nozzle of a nozzle row adjacent to the groove (Figure 2)
	Regarding claim 5, wherein in the forming of the groove, the groove is formed to be longer than the nozzle row and so that the nozzle row is within the groove in the certain direction (each groove is longer than the nozzle area, therefore all the grooves together will be longer than the nozzle row; Figures 1-2, 5; Paragraphs 0029-0031)
Regarding claim 6, wherein in the forming of the groove, the groove is formed at positions on both sides of the nozzle row to sandwich the nozzle row (Figures 1-2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukatani (WO 2015/080265) in view of Yokouchi (U.S. Pub. 2006/0012633)
Regarding claims 7, 10, Yokouchi discloses adhesive escape grooves via et etching in manufacturing a liquid droplet discharge head that is formed by plate members bonded together (Figures 5, 15; Paragraphs 0075, 0112, 0159)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the well known use of wet etching in the art as taught by Yokouchi into the device of Fukatani, for the purpose of forming a nozzle plate and preventing an adhesive from blocking a liquid channel

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukatani (WO 2015/080265) in view of Hiratsuka (JP 2017074723)
Regarding claims 11, 12, Hiratsuka discloses forming of the nozzle, the nozzle is formed by press working and polishing (Paragraphs 0032-0038)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hiratsuka into the device of Fukatani, for the purpose of forming a nozzle substrate which can be used for a long length of time at a low cost

Claims 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukatani (WO 2015/080265) in view of Harajiri (U.S. Pub. 2007/0064049)
Regarding claim 13, an ink jet head comprising a head chip (10) provided with an actuator for discharging a liquid (Paragraphs 0030-0040)
A metal nozzle plate (20) that is bonded with adhesive to the head chip, a nozzle (21) for discharging the liquid being formed in the nozzle plate (Paragraphs 0030-0040, 0085)
One or a plurality of nozzle row in which a plurality of the nozzle are lined up in a straight line in a certain direction and at a certain interval is formed in the nozzle plate (Figures 1-2)
A groove (30) is formed parallel to the certain direction on a first surface of the nozzle plate, the first surface facing the head chip (Figures 1-3; Paragraphs 0029-0031)

At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Harajiri into the device of Fukatani, for the purpose of preventing the attachment of ink to the nozzle plate
Regarding claim 14, wherein the groove (30) comprises a plurality of small grooves (multiple grooves are shown) lined up on the same straight line parallel to the certain direction; and the groove is formed so that an interval of a gap region between adjacent small grooves is smaller than an interval of a gap region between adjacent nozzles (Figures 1-2, 5; Paragraphs 0029-0031)
Regarding claim 15, wherein each of the small grooves is formed in relation to the certain direction such that the gap region between adjacent small grooves does not overlap any nozzle of a nozzle row adjacent to the groove (Figures 1-2)
Regarding claim 16, wherein the groove is formed to be longer than the nozzle row and so that the nozzle row is within the groove in the certain direction (each groove is longer than the nozzle area, therefore all the grooves together will be longer than the nozzle row; Figures 1-2, 5; Paragraphs 0029-0031)
Regarding claim 17, wherein the groove is formed on both sides of the nozzle row to sandwich the nozzle row (Figures 1-2)
Regarding claim 19, Fukatani discloses the claimed invention except for the thickness of the nozzle plate is from 30 µm to 50 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the thickness of the nozzle plate is from 30 µm to 50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate forming the thickness of the nozzle plate is from 30 µm to 50 µm into the device of Fukatani, for the purpose of forming a quality nozzle plate which can be used for a long length of time
Regarding claim 20, Fukatani discloses the claimed invention except for a depth of the groove is from 5 µm to 20 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a depth of the groove is from 5 µm to 20 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate forming a depth of the groove is from 5 µm to 20 µm µm into the device of Fukatani, for the purpose of forming a groove 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukatani (WO 2015/080265) as modified by Harajiri (U.S. Pub. 2007/0064049) and further in view of Ueki et al (U.S. Pub. 2017/0313078)
Regarding claim 18, Ueki discloses nozzle plate (33) and passageway member (23) which comprise relief grooves for excess adhesive (Figure 4; Paragraphs 0012, 0109), the relief grooves have obtuse angles.  Therefore in combination with Fukatani the perimeter end surface formed at a perimeter of the nozzle plate on a side of the first surface will have an obtuse angle with respect to the first surface
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ueki into the device of Fukatani as modified by Harajiri, for the purpose of capturing a high amount of excess adhesive.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 28, 2022